—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 22, 2002 (People v White, 293 AD2d 693, Iv denied 98 NY2d 682), affirming two judgments of the Supreme Court, Kings County, both rendered May 4, 1999.
Ordered that the application is denied.
*327The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Ritter, J.P., Altman, Adams and Crane, JJ., concur.